Citation Nr: 1220444	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for residual trauma left knee.

2. Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from June 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico which granted an increased rating of ten percent for residual trauma left knee. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has specifically claimed that his left knee disability has contributed to his unemployability.  The issue is considered to be on appeal as it arises out of the claim for an increased rating.  Id.

The issue of restoration of a previous rating for residual trauma left knee has been raised by the record by the Veteran's December 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's complete medical records are needed for an adequate review.  On remand, the RO should ask the Veteran to identify all VA and private treatment providers and obtain those records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran contends that he is experiencing pain and giving away of his left knee, indicating that his left knee disability has gotten worse since the previous examination, over four years prior.  A remand is required to obtain current findings regarding the severity of Veteran's service-connected left knee residual trauma and the effect on his occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private medical providers who have treated him for his left knee disability.  After securing the necessary release, the AMC/RO should obtain records from all identified sources.  The AMC/RO should obtain all outstanding VA treatment records, to include treatment at Ponce VA outpatient clinic, San Juan VA medical center, and VA Caribbean and all associated clinics and facilities.  Such records must either be printed and associated with the Veteran's claims folder, or uploaded into the Veteran's file contained in the Virtual VA system.  

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current level of severity of the service-connected residual trauma left knee.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should address all symptoms and functional impairment associated with the left knee disability.  The examiner should note range of motion and should estimate the severity of any subluxation/instability (i.e. whether it is slight, moderate, or severe).  The examiner should note that the left knee meniscus tear is not service connected.  The examiner should also discuss the occupational impairment resulting from the left knee disability, specifically whether it renders him unable to secure or follow a substantially gainful occupation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then adjudicate the claim for TDIU and readjudicate the claim for an increased rating for residual trauma left knee.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



